DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1 – 14 and 24- 31 in the reply filed on 03 August 2021 is acknowledged.


Claims 15 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 – 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundell et al. U.S. 2007/0096535 (“Lundell”).  Lundell discloses an apparatus (abstract) for restraining an occupant of a vehicle (abstract, 18), comprising: 
a tubular inflatable seat belt (54) configured to be moved between an inflated condition (paragraph [0047]) and a deflated condition (claim 1), the inflatable seat belt, when in the inflated condition, being configured to permit the occupant to enter and exit a vehicle seat (abstract), the inflatable seat belt, when in the deflated condition, being configured to restrain a seated occupant (18); 
an inflation source (44) configured to direct inflation fluid into the inflatable seat belt to inflate the inflatable seat belt from the deflated condition to the inflated condition; and 
a retractor (30) having a spool [0028] upon which an end of the inflatable seat belt is connected; wherein actuation of the inflation source causes the inflatable seat belt to inflate from the deflated condition to the inflated condition, the inflatable seat belt being withdrawn from the retractor as the inflatable seat belt inflates; and wherein the inflatable seat belt is configured to retract back onto the retractor as the inflatable seat belt deflates to the deflated condition.
In reference to claims 25 – 31 and 33, Lundell further discloses wherein in the inflated condition of the inflatable seat belt, inflation fluid pressure in the inflatable seat belt prevents the inflatable seat belt 36from retracting back onto the retractor; wherein as the inflatable seat belt deflates to the deflated condition, the inflatable seat belt is wound upon the spool of the retractor, inflation fluid being pressed out of the inflatable seat belt as the inflatable seat belt is wound upon the spool; wherein the inflatable seat belt, when in the inflated condition, extends upward from the vehicle seat to define a space [0039] above the vehicle seat that is bounded by the inflatable seat belt that permits the occupant to enter and exit the vehicle seat, and wherein the inflatable seat belt, when in the deflated condition, is configured so that a lap belt portion of the inflatable seat belt [0025] is positioned on the vehicle occupant's legs to restrain the seated occupant (fig. 4); further comprising an inflatable belt controller (36) configured to .

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundell in view of Lewis et al. U.S. 5,871,230 (“Lewis”).  Lundell discloses an apparatus [0051] for helping to protect an occupant of a vehicle (18), comprising: 

In reference to claims 2 – 6, and 8 – 14, Lundell in view of Lewis further discloses wherein the upper airbag portion is configured to pivot relative to the lower airbag portion, and the airbag has a biased configuration (fig. 4, 5) in which the upper airbag portion, in response to inflation fluid pressure, is biased away from the lower airbag portion toward a seat back of the vehicle seat (49); wherein the airbag is configured so that, under the bias of the inflation fluid pressure, the upper airbag portion engages and is biased against the seated occupant's torso regardless of whether the vehicle seat is in an upright or reclined condition (fig. 5); wherein in the biased configuration of the deployed airbag, the upper airbag portion, in response to the inflation fluid pressure, is urged toward an unobstructed position (fig. 5, 6) in which central axes of the upper and lower airbag portions are coextensive, and wherein the airbag is configured so that the upper airbag portion engages the seated occupant's torso and is blocked from reaching the unobstructed position; wherein the seated occupant and/or seat back limits and/or prevents the upper airbag portion of the deployed airbag from pivoting toward the . 

Response to Arguments

Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. Applicant argues that the reference Lundell does not disclose an inflatable seat belt configured to permit an occupant to enter and exit a vehicle seat when in an inflated condition, but rather obstructs the occupant’s ability to enter and exit the seat when inflated. The Office disagrees.  Inflating the seatbelt airbag does not inhibit entering or exiting the vehicle seat.  The seat belt is presented to the occupant by inflating when sensing the entrance of the occupant [0039].  The seatbelt in its inflated condition permits entering and exiting the seat as claimed.  Only when fastened to the receiving element 30 is the seatbelt securing the occupant and inhibits exiting the seat.  Lundell meets the limitations as claimed.  The current rejection stands.

Allowable Subject Matter

Claims 7 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/               Primary Examiner, Art Unit 3616